Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 16, 2017

                                      No. 04-17-00617-CV

                          IN THE INTEREST OF K.R.C., A CHILD,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 16-1487-CV
                           Honorable James Rausch, Judge Presiding


                                         ORDER
        Appellant, who is pro se, filed what he designated as a notice of restricted appeal in the
trial court on September 21, 2017. The document was filed in this court on September 25, 2017.
Appellant purports to appeal a final judgment granting a default judgment entered by the trial
court on April 11, 2017. However, the trial court clerk’s record, which was filed on November
14, 2017, does not indicate a default judgment was taken against appellant. Rather, the trial
court clerk’s record reflects trial is set for December 19, 2017.

        Generally, an appeal may be taken only from a final judgment. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 196 (Tex. 2001). A judgment is final for appellate purposes if it disposes
of all pending parties and claims in the record. Id. Because it appears there is no final judgment
or appealable order in this matter, it appears there is nothing from which appellant may appeal at
this time.

        Accordingly, we ORDER appellant to file a written response in the court on or before
December 18, 2017, showing why this appeal should not be dismissed for want of jurisdiction.
If appellant fails to satisfactorily respond within the time provided, this appeal will be dismissed
for want of jurisdiction. See TEX. R. APP. P. 42.3(c). If a supplemental clerk’s record is required
to establish this court’s jurisdiction, appellant must ask the trial court clerk to prepare one and
must notify this court that such a request was made. All deadlines in the matter are suspended
until further order of the court.

       We order the clerk of this court to serve a copy of this order on the trial court, appellant,
appellee, the district clerk, and the court reporter.



                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court